F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JAN 11 1999
                                   TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 WENDEL R. WARDELL, JR.,

               Plaintiff - Appellant,                          No. 98-1042
          v.                                                   D. Colorado
 LIZ RYDEN, Deputy Sheriff, in her official and             (D.C. No. 95-B-634)
 individual capacities; LARIMER COUNTY,
 Board of County Commissioners, in their official
 capacity; LARIMER COUNTY SHERIFF’S
 DEPARTMENT; RICHARD E. SHOCKLEY,
 Sheriff, in his individual and official capacity;
 DOUG SMELTZ, Deputy Sheriff, individually
 and in this official capacity; SCOTT PHOEBUS,
 Deputy Sheriff, individually and in his official
 capacity; AL WONCH, Deputy Sheriff,
 individually and in his official capacity; SANDY
 CRENSHAW, individually and in her official
 capacity; SHIRLEY HANSON, individually and
 in her official capacity; LAUREL SILVER,
 individually and in her official capacity;
 THOMAS J. FLOWER, M.D., individually and
 in his official capacity,

               Defendants - Appellees.


                             ORDER AND JUDGMENT         *




      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before ANDERSON , KELLY , and BRISCOE , Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34 (a)(2); 10th Cir. R. 34.1(G). This cause is

therefore ordered submitted without oral argument.

       Wendel R. Wardell, Jr., an inmate at Limon Correctional Facility, appeals

the dismissal   1
                    of his civil rights action, brought pursuant to 42 U.S.C. § 1983,

against numerous defendants alleging violations of his rights under the First,

Eighth, and Fourteenth Amendments of the Federal Constitution.

       The essence of Mr. Wardell’s complaint is that on certain occasions he did

not receive doses of his anti-inflammatory medication (Naprosyn) to relieve the

symptoms of a ruptured disk in his lower back (a condition which was incurred

prior to incarceration), and an anti-depressant medication (Pamelor). He alleges

that the omissions occurred because he was attending religious services at the

time medicines were normally dispensed to the inmates, and certain defendants

refused to accommodate him after services concluded. He argues that by not

dispensing these medications some of the defendants subjected him to cruel and



       Mr. Wardell’s action against some defendants was dismissed pursuant to
       1

Fed. R. Civ. P. 12(b)(6), and pursuant to Fed. R. Civ. P. 56 as to others.

                                              -2-
unusual punishment, violated his rights to practice his religion, and retaliated

against him for exercising these rights. He also argues that other defendants

failed in their supervisory responsibilities to prevent these violations from

happening.

      We have carefully examined the lengthy record of these protracted

proceedings which began in 1995. We conclude that substantially for the reasons

set forth in the recommendations of the United States Magistrate Judge filed

August 2, 1995, December 1, 1995, February 22, 1996, April 22, 1996, March 28,

1997, and November 28, 1997, the district court did not err in its orders dated

August 21, 1995, February 16, 1996, April 16, 1996, May 6, 1996, April 21, 1997,

and, in particular, its judgment filed January 21, 1998, dismissing this case in its

entirety. R. Vol. I, Tabs 8, 9, 40, 62, 63, 77, 78, 81, 120, 123, 151, and 155.

      AFFIRMED.

                                                ENTERED FOR THE COURT


                                                Stephen H. Anderson
                                                Circuit Judge




                                          -3-